Citation Nr: 9924509	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for flexion 
contracture of the middle and ring fingers of the right hand 
(right finger disorders), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of 
frostbite of the feet, evaluated as 30 percent disabling 
prior to January 12, 1998.

3.  Entitlement to an increased rating for residuals of 
frostbite of the hands, evaluated as 10 percent disabling 
prior to January 12, 1998.

4.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, evaluated as 30 percent 
disabling from January 12, 1998.  

5.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, evaluated as 30 percent disabling 
from January 12, 1998.  

6.  Entitlement to an increased rating for residuals of 
frostbite of the right hand, evaluated as 10 percent 
disabling from January 12, 1998.  

7.  Entitlement to an increased rating for residuals of 
frostbite of the left hand, evaluated as 10 percent disabling 
from January 12, 1998.  

8.  Entitlement to an increased (compensable) evaluation for 
residuals of a tonsillectomy.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1948 to April 1951.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1992 rating decision of the RO, 
which confirmed and continued the denial of an increased 
rating for each of the disabilities now at issue.  In July 
1995 the Board remanded the appeal for necessary development 
of the record.

The Board's July 1995 REMAND also referred to the RO the 
issue of entitlement to service connection for a wound of the 
back of his head, as raised by the veteran.  Later, the 
veteran additionally raised claims of service connection for 
a heart disorder, to include as secondary to service-
connected disability, hearing loss, an ischemic left great 
toe, and a temporary total rating based on hospitalization in 
October and November 1993.  In October 1997, these claims 
were denied, and the veteran was issued notice of the RO's 
decision.  As no appeal was taken, these matters are not 
before the Board.  

By rating action in October 1997, the RO granted a 30 percent 
evaluation for residuals of frostbite of the feet, effective 
from June 28, 1991.  By rating action in July 1998, the RO 
assigned separate 30 percent ratings for frostbite of the 
right and left foot and separate 10 percent ratings for 
frostbite of the right and left hands, each effective from 
January 12, 1998.


REMAND

The veteran asserts that a compensable rating is warranted 
for residuals of a tonsillectomy.  Initially that disability 
was rated under the provisions of Diagnostic Code 6517.   It 
is noted that amendments were made to the Rating Schedule, 
effective in October 1996.  There is no current Diagnostic 
Code 6517.  In the August 1998 rating action, it appears that 
the RO applied the new rating criteria of Diagnostic Code 
6516.  However, the RO has not furnished the veteran with a 
supplemental statement of the case which sets forth the new 
criteria.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As such, consideration 
must be given to the evaluation for assignment under both the 
old and the new criteria pertaining to residuals of a 
tonsillectomy.  Another VA examination is therefore required.

The veteran essentially contends that the current 
manifestations of his service connected residuals of 
frostbite of the right and left hands and right and left feet 
are more disabling than currently evaluated.  In July 1995, 
the Board found that his increased rating claims are well 
grounded, and that additional development of his claims was 
necessary.  At that time, the Board noted that while the 
October 1991 VA neurologic examination report included a 
diagnosis of peripheral neuropathy related to other frostbite 
or nutritional factors, no findings specific to frostbite 
residuals were furnished.  A request was made that the 
veteran undergo a neurologic examination to include a 
detailed description of the symptomatology reasonably 
associated to service-connected residuals of frostbite of the 
right and left hands.  

However, the requested development was not completed on 
return of the VA claims file to the RO.  An August 1995 VA 
neurologic examination report appears not to include the 
required detailed description of frostbite symptomatology, 
and a June 1998 VA cold injuries protocol examination 
included no examination of the veteran's hands.  In Stegall 
v. West, 11 Vet. App. 268 (1998), the Court has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  Accordingly, the veteran's claims 
file should be returned to the RO, and the veteran should be 
afforded a complete and thorough VA cold injuries protocol 
examination of both his hands.

With regard to the disabilities of the feet, the June 1998 VA 
examination for cold injuries noted that the lower 
extremities were purple, especially the distal parts.  There 
were no pedal pulses, and his feet were cold.  X-ray studies 
revealed a left great toe and distal first metatarsal 
resection since September 16, 1997.  There was left foot soft 
tissue swelling and osteoporosis, tarsal-metatarsal joint 
narrowing, and toe flexion.  The right foot was thought not 
to have changed since the prior X-ray of September 1997.  The 
diagnoses included peripheral vascular disease (PVD), severe, 
possibly related to the veteran's Korean cold injury.  

The new criteria for rating cold injury residuals reflect a 
maximum 30 percent evaluation.  However, a note to Diagnostic 
Code 7122 reflects that complications such as peripheral 
neuropathy should be separately evaluated under another 
diagnostic code.  In light of the medical evidence, the 
additional VA examination should include neurologic 
examination of the veteran's feet and hands and the RO should 
consider whether separate ratings for peripheral vascular 
disease are warranted. 

Service connection is in effect for flexion contracture of 
the middle and ring fingers of the right hand, evaluated as 
30 percent disabling under 5219.  On VA examination of the 
hands and fingers in September 1997, the veteran reported a 
good range of motion and good activity of his hand 
(apparently the right).  However, he also complained of pain 
and burning in his hands.  X-ray studies revealed a small 
ossicle in the medial aspect of the head of the third 
metacarpal, with sutures compatible with previous injury.  On 
physical examination, the veteran had diffuse, decreased 
sensation throughout the entire right hand.  Range of motion 
of the middle (long) finger and ring finger of the right hand 
were noted and it was indicated that he was unable to spread 
the fingers in his right hand. 

The RO's attention is directed to the decision of the Court 
in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was specified that the medical examiner should be asked to 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement , excess fatigability or incoordination. It 
was also held that the provisions of 38 C.F.R. § 4.14 (1996) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  In light of the 
Court's guidelines provided in DeLuca, the Board is of the 
opinion that reexamination of the veteran regarding the 
service connected flexion contracture of the right hand is 
necessary.  

While the additional delay resulting from this remand is 
regrettable, due process considerations require returning the 
case to the RO.  Accordingly, this claim is hereby REMANDED 
for the following actions:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
service connected residuals of frostbite 
of the feet and hands, residuals of a 
tonsillectomy and flexion contracture of 
the middle and ring fingers of the right 
hand from September 1997 to the present.  
Where appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records and associate them 
with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file. If the records are not 
received,  the RO should inform the 
appellant and tell her that he/she can 
procure them.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be scheduled for a VA 
vascular and neurologic examinations to 
assess the severity and extent of his 
service-connected residuals of frostbite 
of the right and left hands and right and 
left feet.  The entire claims folder 
should be provided to and be reviewed by 
the examiner.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should be 
provided by the RO with copies of the 
revised rating criteria (new criteria) of 
Diagnostic Code 7122, together with the 
criteria (old criteria) of Diagnostic 
Code 7122 in effect prior to January 12, 
1998.  The RO should label the criteria 
as old and new criteria so that the 
examiner when he/she performs the 
examination knows which is the old and 
which is the new criteria.  The examiner 
should first set forth his/her findings 
in relationship to the old criteria of 
Diagnostic Code 7122 and then separately 
set forth his/her findings in 
relationship to the new criteria of 
Diagnostic Code 7122.  The examiner 
should determine whether current 
residuals of frostbite residuals exist, 
and should identify, to the extent 
possible, all current symptomatology that 
is attributable to service-connected 
residuals of frostbite of the right and 
left hands and right and left feet.  
Symptomatology regarding the right hand, 
left hand, right foot and left foot 
should be identified and evaluated 
separately and the examiner should also 
differentiate, to the extent possible, 
all symptoms unrelated to the service 
connected cold injuries.  In addition, 
the examiner should state whether 
peripheral neuropathy in the upper or 
lower extremities is attributable to the 
frostbite injuries.  If so, the examiner 
should identify the peripheral nerve or 
nerves involved and whether paralysis is 
complete or incomplete.  If paralysis is 
incomplete, the physician should describe 
whether it is "severe," "moderate," or 
"mild."  The rationale for any opinion 
expressed should be provided.  All 
appropriate tests should be conducted, 
and all pertinent clinical findings 
should be recorded and set forth in 
detail.  All examination findings, along 
with the complete rationale for any 
conclusions or opinions expressed (to 
include reference to pertinent medical 
evidence of record) should be set forth 
in a typewritten report.

3.  The veteran should be afforded a 
special VA ear, nose and throat 
examination to determine the nature and 
extent of his residuals of a 
tonsillectomy.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder. The examiner should be 
provided by the RO with copies of the 
revised rating criteria (new criteria) of 
Diagnostic Code 6516, 6519 and 6520, 
together with the criteria (old criteria) 
of Diagnostic Code 6516, 6517, 6519 and 
6520 in effect prior October 1996.  The 
RO should label the criteria as old and 
new criteria so that the examiner when 
he/she performs the examination knows 
which is the old and which is the new 
criteria.  The examiner should first set 
forth his/her findings in relationship to 
the old criteria of Diagnostic Codes 
6516-6520 and then separately set forth 
his/her findings in relationship to the 
new criteria of Diagnostic Codes 6516, 
6519 and 6520.

4.  The veteran should also be afforded a 
special VA orthopedic examination to 
determine the current extent of the 
service connected flexion contracture of 
the right middle and ring finger.  Such 
tests as the examiner deems necessary 
should be performed, including range of 
motion of the middle and ring fingers, x-
ray studies and neurological testing if 
warranted by the examination.  The claims 
folder must be made available to, and 
reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically indicate 
whether he/she had the claims folder.  
The RO should furnish the examiner with 
the criteria of Diagnostic Codes 5219 and 
5149 and  request that the examiner set 
forth all pertinent findings on 
examination in relationship to each 
Diagnostic Code criteria.  To the extent 
possible, the examiner should 
differentiate between the symptoms 
attributable to the service connected 
flexion contracture of the right middle 
and ring fingers and those attributable 
to the service connected residuals of 
frostbite of the right hand.  The 
examiner should be asked to determine 
whether the right middle and ring fingers 
each exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination. Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when either the right middle or ring 
finger is used repeatedly over a period 
of time. This determination should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare- ups.

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  The RO is 
advised that a failure to ensure 
compliance with the remand instructions 
herein could result in further remand.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

6.  When the above developments have been 
completed, the case should be reviewed by 
the RO. The RO should readjudicate the 
claim for an increased ratings for 
residuals of frostbite of the feet and 
hands and residuals of a tonsillectomy in 
accordance with Karnas, with 
consideration of the old and new criteria 
of appropriate codes, and with 
determination of the rating for most 
favorable to the veteran with 
consideration given to the effective date 
of the change in regulations.  The RO 
must also consider the Court's holding in 
DeLuca with regard to rating of the 
disability of the right middle and ring 
fingers.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


